PER CURIAM:
Jeffrey Coleman seeks to appeal the district court’s orders directing him to amend his 42 U.S.C. § 1983 (2006) to comply with Rule 8(a)(2) of the Federal Rules of Civil Procedure and denying reconsideration. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Coleman seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we deny Coleman’s motion for appointment of counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.